        Case 6:18-cr-00054-ADA Document 252 Filed 09/15/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



GARY DEASHAN HILL                          §
                                           §
V.                                         §
                                           §           W-18-CR-054(3)-ADA
                                           §
UNITED STATES OF AMERICA                   §



                                        ORDER

      Before the Court is Movant’s Motion to Appoint Counsel (#251). There is no

constitutional right to have an attorney appointed when a prisoner collaterally attacks

his conviction. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). On the other hand,

this Court is permitted to appoint counsel to a person seeking relief under § 2255 where

“the interests of justice so require and such person is financially unable to obtain

representation.” 18 U.S.C. § 3006A(g). Additionally, an indigent prisoner has a statutory

right to appointed counsel in § 2255 cases if an evidentiary hearing is required. Rule

8(c), Rules Governing Section 2255 Proceedings.

      At this point, Hill has yet to file a motion pursuant to § 2255. Until such a motion

can be reviewed to determine whether a hearing is required, a judge has discretion

over whether to appoint counsel. At this time, the Court determines that an evidentiary

hearing as provided by Rule 8 is not required. If, at a later date, the Court decides to

hold an evidentiary hearing, the Court will appoint counsel to represent Movant.




                                            1
        Case 6:18-cr-00054-ADA Document 252 Filed 09/15/20 Page 2 of 2




      It is therefore ORDERED that the Motion to Appoint Counsel (#251) is

DENIED, subject to later appointment if it is determined that counsel is necessary.

 SIGNED on September 15, 2020




                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE




                                           2
